Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 12 and 15 are pending. Claims 1 and 12 are being examined in this application. In the response to the restriction requirement, Applicants elected Hutchinson-Gilford progeria syndrome. Claim 15 is withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 103
The rejection of claims 1 and 12 under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Graziotto et al. and Ding et al. is withdrawn.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2006/0239909) in view of Graziotto et al. (Autophagy, 8:1, 147-151, 2012), Ding et al. (Am J Pathol. 2007 Aug;171(2):513-24) and Gabriel et al. (Aging Cell. 2015 Feb;14(1):78-91. doi: 10.1111/acel.12300. Epub 2014 Dec 16).
Anderson et al. teach a method of treating a subject suffering from or susceptible to a protein degradation disorder comprising administering to a subject in need thereof a therapeutically effective amount of a protein degradation inhibitor (i.e. a proteasome inhibitor) (claim 1), wherein the protein degradation inhibitor is MG132 (claims 1 and 14).
	Anderson et al. do not teach the protein degradation disorder is progeroid syndrome.
Graziotto et al. teach that “[T]he most common form of Hutchinson-Gilford progeria syndrome (HGPS) is caused by a de novo mutation in exon 11 of the lamin A gene. This mutation activates a splice donor, leading to production of a lamin A variant with an internal deletion of 50 amino acids. This protein is termed progerin and is defective in a critical posttranslational processing step” (page 147, right most column, 1st para).
Graziotto et al. further teach that boosting autophagy in models of these disorders (i.e. HGPS, Parkinson and Alzheimer diseases) can reduce the accumulation of the disease protein and protect against toxicity associated with protein aggregation (page 148, right most column, 3rd para).
Ding et al. teach that inhibition of proteasome by MG132 induced autophagy (page 515, left column, 2nd para; Fig. 3).
Gabriel et al. teach that “[p]rogerin levels were reduced in SFN-treated cells by 28% and furthermore reduced by 37% in SFN-MG132- treated cells by comparison to mock-treated counterparts. This result is consistent with previous study indicating that autophagy is stimulated by proteasome inhibition” (page 82, left column, last para). 
In other words, Gabriel et al. teaches boosting autophagy in HGPS, and encourages lowering progerin levels with the combination of two autophagy boosters (i.e. SFN and MG132).
It would have been obvious to one of ordinary skill in the art to treat a subject suffering from the protein degradation disorder HGPS with the protein degradation inhibitor MG132 because Graziotto et al. and Gabriel et al. teach that HGPS is a protein degradation disorder that can be treated by boosting autophagy, and Ding et al. and Gabriel at al. teach that MG132 induces autophagy.
One of ordinary skill in the art would have reasonably expected HGPS patients, characterized by increased progerin levels, to be successfully treated by the administration of MG132, because Gabriel et al. clearly teaches that progerin levels were reduced by boosting autophagy with SFN, and were even further reduced when autophagy was further boosted with MG132.

This is a new rejection.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Graziotto et al. (Autophagy, 8:1, 147-151, 2012) in view of Gabriel et al. (Aging Cell. 2015 Feb;14(1):78-91. doi: 10.1111/acel.12300. Epub 2014 Dec 16).
Graziotto et al. teach that “[T]he most common form of Hutchinson-Gilford progeria syndrome (HGPS) is caused by a de novo mutation in exon 11 of the lamin A gene. This mutation activates a splice donor, leading to production of a lamin A variant with an internal deletion of 50 amino acids. This protein is termed progerin and is defective in a critical posttranslational processing step” (page 147, right most column, 1st para).
Graziotto et al. further teach that boosting autophagy in models of these disorders (i.e. HGPS, Parkinson and Alzheimer diseases) can reduce the accumulation of the disease protein and protect against toxicity associated with protein aggregation (page 148, right most column, 3rd para).
	Thus, Graziotto et al. teach that the reduction of progerin protects against toxicity associated with protein aggregation, thereby treating HGPS.
Graziotto et al. do not teach administering MG132.
Gabriel et al. teach that “[p]rogerin levels were reduced in SFN-treated cells by 28% and furthermore reduced by 37% in SFN-MG132- treated cells by comparison to mock-treated counterparts” (page 82, left column, last para). 
It would have been obvious to one of ordinary skill in the art to treat a subject suffering from the protein degradation disorder HGPS by administering SFN and MG132 because Graziotto et al. teach that the reduction of progerin in HGPS protects against toxicity associated with protein aggregation, and Gabriel et al. teach that progerin levels are reduced by SFN-MG132.
One of ordinary skill in the art would have reasonably expected HGPS patients, characterized by increased progerin levels, to be successfully treated by the administration of SFN and MG132, because Gabriel et al. teaches that progerin levels were reduced by the combination of SFN and MG132.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658